PER CURIAM.
Affirmed. The trial court properly denied .relief on appellant’s' claim that the information charging him with burglary was fundamentally defective. See DuBoise, v. State, 520 So.2d 260, 265 (Fla.1988) (holding that an information is not fundamentally defective for failing to charge an essential element if it refers to the specific portion of the criminal code that details the elements); Fulcher v. State, 766 So.2d 243, 244-45 (Fla. 4th DCA 2000). Moreover, appellant’s reliance on Hicks v. State, 407 So.2d 252 (Fla. 5th DCA 1981), is completely without merit, as the case was quashed in State v. Hicks, 421 So.2d 510, 510-11 (Fla.1982) (holding that consent to entry is an affirmative defense and non-consent is not an element of burglary).
WARNER, DAMOORGIAN and CONNER, JJ., concur.